DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on September 29, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a driving part in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, a driving part is being interpreted as being a motor 181 (Figure 3, Paragraph 0061) or equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al, US Patent 6,328,221 B1.
	Moore et al teaches:
Regarding claim 1, a substrate processing apparatus 133A comprising: a processing container 133 (Figure 1); an injector 130 provided inside the processing container (Figures 1 and 5A), and having a shape extending in a longitudinal direction along which a processing gas is supplied (Figure 1); a holder 114 fixed to the injector 130; a first magnet 200A-H fixed to the holder 114 and disposed inside the processing container; a second magnet 212A-H separated from the first magnet by a partition plate 122 and disposed outside the processing container Figure 1); and a driving part 170 configured to rotate the second magnet 212A-H, wherein the first magnet 200A-H and 
Regarding claim 2, a driving controller 400 configured to control the driving part, wherein the driving controller performs a control to alternately perform rotating the second magnet in a first direction and rotating the second magnet in a second direction opposite the first direction.  (Figure 5A, Column 15 line 61 through Column 16 line 15)
Regarding claims 3 and 4, the first magnet 200A-H is a magnetic rotator formed of a magnetic material.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al, US Patent Application Publication 2018/0087156 A1 in view of Moore et al, US Patent 6,328,221 B1.
Regarding claim 1, Fukushima et al teaches: a substrate processing apparatus comprising: a processing container 10 (Figure 1); an injector 110 provided inside the processing container (Figures 1 and 5A), and having a shape extending in a longitudinal direction along which a processing gas is supplied (Figure 1); a holder 91 fixed to the injector 110; a first magnet 200A-H fixed to the holder 114 and disposed inside the processing container; a second magnet 212A-H separated from the first magnet by a partition plate 122 and disposed outside the processing container Figure 1); and a driving part 170 configured to rotate the second magnet 212A-H, wherein the first magnet 200A-H and the second magnet 212A-H are magnetically coupled to each other (Figure 2, Column 10 lines 4-13, 42-51), and wherein by rotating the second magnet by 
Fukushima et al differs from the present invention in that Fukushima et al does not teach a first magnet fixed to the holder and disposed inside the processing container; a second magnet separated from the first magnet by a partition plate and disposed outside the processing container; and a driving part configured to rotate the second magnet, wherein the first magnet and the second magnet are magnetically coupled to each other, and wherein by rotating the second magnet by the driving part, the first magnet magnetically coupled to the second magnet is rotated, and the injector rotates about the longitudinal direction as an axis.
Moore et al was discussed above and teaches a first magnet 200A-H fixed to the holder 114 and disposed inside the processing container; a second magnet 212A-H separated from the first magnet by a partition plate 122 and disposed outside the processing container Figure 1); and a driving part 170 configured to rotate the second magnet 212A-H, wherein the first magnet 200A-H and the second magnet 212A-H are magnetically coupled to each other (Figure 2, Column 10 lines 4-13, 42-51), and wherein by rotating the second magnet by the driving part, the first magnet magnetically coupled to the second magnet is rotated, and the injector rotates about the longitudinal direction as an axis (Figure 2, Column 10 lines 4-13, 42-51).  
The motivation for replacing the mechanical drives of Fukushima et al with the magnetic drive of Moore et al is to provide an alternate and equivalent drive as taught by Moore et al and well known in the art. Furthermore, it has been held that the simple KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the mechanical drive of Fukushima et al with the magnetic drive of Moore et al.
Regarding claim 2, Moore et al teaches a driving controller 400 configured to control the driving part, wherein the driving controller performs a control to alternately perform rotating the second magnet in a first direction and rotating the second magnet in a second direction opposite the first direction.  (Figure 5A, Column 15 line 61 through Column 16 line 15)
Regarding claims 3 and 4, Moore et al teaches the first magnet 200A-H is a magnetic rotator formed of a magnetic material.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 103. For example, Nagata US 2020/0102652 A1, Fukushima US 2019/0093230 A1, or Ban US 4,062,318.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716